DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9th 2022 has been entered.
 
Response to Amendment
	Claims 1, 12 and 13 are amended.  Claims 5, 8 and 11 are cancelled.  Claims 1-4, 6-7, 9-10 and 12-17 are pending.
Applicant's remarks in view of the newly presented amendment have been considered but are not found to be persuasive for at least the following reasons:
Barton discloses all of the claimed limitations. Applicant argues that because Barton allows for a user to designate the facial effect overlay once the faces have been recognized, Barton does not disclose "in response to recognizing the plurality of faces in face images captured by an image sensor, automatically superimposing the face effect on the plurality of faces based on the tracking sequence." Examiner disagrees. The faces in the Barton are recognized and tracked in an ongoing video basis. "The presentation of the face modifier elements is performed based on the detection of the face in operation" (paragraph [0063]). Therefore as the faces are recognized and tracked and the effect or effects have been selected, the effects are therefore automatically superimposed in response to the facial recognition in a video in real time or near real time application as the video feed is dynamically captured and displayed (paragraphs [0063]-[0066]).  The faces are recognized on an ongoing basis because the faces will move in the video.  Thus as the faces are recognized on a frame by frame basis the superimposing of the facial effect overlay occurs in response to the recognition of the face locations.  The rejection in view of Barton is accordingly maintained and remains final.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-10 and 12-17 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2021/0311618 to Barton et al.

With regard to claim 1, Barton discloses a method for multi-face tracking of a face effect, comprising: 
selecting a face effect in response to an effect selection command (Figs. 7A-7C and paragraph [0069], face modifier effects are selected in the form of buttons on a user interface); 
selecting a face tracking type of the face effect in response to a face tracking type selection command (Figs. 7A-7C and paragraph [0066], The faces are tracked in a series of video frames for real-time effect modification); 
generating a face tracking sequence based on the face tracking type, wherein the generating a face tracking sequence further comprises: 
determining a number of faces to be tracked based on user input (Fig. 6A-6C, The faces are located within the image frames and identified for user effect selection), 
generating identification information corresponding to a plurality of faces to be tracked (Figs. 6C-Fig. 7C, and paragraphs [0069]-[0071], The faces are identified as face 625 and 630, and can be assigned unique effects to the faces by toggling the effects on off for each face).
generating the face tracking sequence based on the number of faces to be tracked and the identification information corresponding to the plurality of faces to be tracked, wherein the face tracking sequence is a sequence of the plurality of faces to be tracked, and wherein the face tracking sequence comprises the identification information corresponding to the plurality of faces to be tracked (Figs. 6C-Fig. 7C, and paragraphs [0069]-[0071], The faces are identified as face 625 and 630, and can be assigned unique effects to the faces by toggling the effects on off for each face.  The faces are then modified in the series of video image frames.  "The presentation of the face modifier elements is performed based on the detection of the face in operation" (paragraph [0063]). Therefore as the faces are recognized and tracked and the effect or effects have been selected, the effects are automatically superimposed in response to the facial recognition in a video in real time or near real time application as the video feed is dynamically captured and displayed (paragraphs [0063]-[0066]).  The faces are recognized on an ongoing basis because the faces will move in the video.  Thus as the faces are recognized on a frame by frame basis the superimposing of the facial effect overlay occurs in response to the recognition of the face locations); and 
in response to recognizing the plurality of faces in face images captured by an image sensor, automatically superimposing the face effect on the plurality of faces based on the face tracking sequence (paragraphs [0018] and [0066], the video feed is dynamically captured and displayed and the superimposed effects applied to the video stream in real time).  

With regard to claim 2, Barton discloses the method for multi-face tracking of a face effect of clam 1, wherein the face tracking type is all faces, and the generating a face tracking sequence based on the face tracking type comprises: generating a face tracking sequence comprising all faces to be recognized (Figs. 6C-Fig. 7C, and paragraphs [0069]-[0071], The faces are identified as face 625 and 630, and can be assigned unique effects to the faces by toggling the effects on off for each face.  The faces are then modified in the series of video image frames).  

With regard to claim 3, Barton discloses the method for multi-face tracking of a face effect of clam 2, wherein the superimposing the face effect on the plurality of faces based on the face tracking sequence comprises:
Page 2 of 11 4849-7526-0661.3DOCKET NO.: 112704.000132PATENT Application No.: 16/968,209 Office Action Dated: August 4, 2021superimposing the face effect on all faces recognized in the face images based on the face tracking sequence (Figs. 6C-Fig. 7C, and paragraphs [0069]-[0071], The faces are identified as face 625 and 630.  The faces can be modified all in the same way as depicted in Figs. 7A and 7B, wherein a smiling effect is applied to all the recognized faces).

With regard to claim 4, Barton discloses the method for multi-face tracking of a face effect of clam 1, wherein the generating a face tracking sequence based on the face tracking type comprises: 
generating the face tracking sequence according to a custom tracking order based on the face tracking type being a custom type (Figs. 6C-Fig. 7C, and paragraphs [0069]-[0071], The faces are identified as face 625 and 630, and can be assigned unique effects to the faces by toggling the effects on off for each face.  The faces are then modified in the series of video image frames).  

With regard to claim 6, Barton discloses the method for multi-face tracking of a face effect of clam 1, wherein, the face tracking sequence comprises information indicative of a start time and an end time of superimposing the face effect on each of the plurality of faces (paragraphs [0031], [0046], [0056], [0058] and [0082], Time is a consideration for the superimposing of the video frames wherein the portion of video stars and ends with the facial effect occurring). 

With regard to claim 7, Barton discloses the method for multi-face tracking of a face effect of clam 1, further comprising: recognizing the plurality of faces in the face images captured by the image sensor using a face recognition algorithm (paragraphs [0047] and [0049], face regions with the image are detected by face detection algorithms).

With regard to claim 9, Barton discloses the method for multi-face tracking of a face effect of clam 1, wherein the face effect comprises one or more of a two-dimensional sticker, a three-dimensional sticker, a beauty effect, and a deformation effect (paragraph [0051], Examples give are changing facial expression and hair color effect, which are considered to be deformation and beauty effects respectively).

With regard to claim 10, Barton discloses the method for multi-face tracking of a face effect of clam 1, wherein the selecting a face effect in response to an effect selection command comprises: 
selecting a plurality of face effects in response to the effect selection command (paragraph [0069], modifier elements are selected for the detected face);
wherein the selecting a face tracking type of the face effect in response to a face tracking type selection command comprises selecting a face tracking type for each of the plurality of face effects (paragraph [0069], different face may receive different effect designations); and 
wherein the generating a face tracking sequence based on the face tracking type comprises generating a plurality of face tracking sequences corresponding to the plurality of face effects (paragraph [0070], The faces a remodified according to the designated face effects selected.  See also paragraph [0019], the multiple faces can be tracked and modified with the same effect or each face may be assigned a different effect and modified accordingly).   

With regard to claim 12, the discussion of claim 1 applies. Barton discloses an electronic device (Fig. 1).

With regard to claim 13, the discussion of claim 1 applies. Barton discloses a computer system running a program (Fig. 1).

With regard to claim 14, the discussion of claim 6 applies.

With regard to claim 15, the discussion of claim 10 applies.

With regard to claim, the discussion of claim 6 applies.

With regard to claim 17, the discussion of claim 10 applies. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669